Citation Nr: 1233395	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  05-38 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an effective date prior to February 13, 2004, for the grant of service connection for headaches.

2.	Entitlement to an increased evaluation on an extraschedular basis for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to February 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for headaches, in a December 2008 decision the Board denied entitlement to an effective date prior to February 13, 2004, for the grant of service connection.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2011 the Court issued a memorandum decision vacating the Board's denial of an effective date prior to February 13, 2004 for the award of service connection for headaches and remanded the matter for further proceedings.  

This claim for an increased evaluation for PTSD was previously brought before the Board in April 2010 at which time it was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The issue of entitlement to an increased evaluation on an extraschedular basis for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.	The Veteran filed a claim for entitlement to service connection for headaches that was received on February 13, 2004.  Service connection was subsequently granted effective the date the claim was received.

2.	Prior to receipt of the claim on February 13, 2004, there were no pending requests for service connection that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date prior to February 13, 2004, for the award of service connection for headaches have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).



The Veterans Claims Assistance Act of 2000 (VCAA)

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  The Veteran was provided with VCAA notice in letters dated in March 2004, January 2006, and August 2008.  These letters informed him of the information and evidence necessary to establish service connection as well as the information and evidence necessary to establish effective dates and disability ratings.

The Veteran's claim for an earlier effective date of service connection for his headaches arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disability.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Analysis

The Veteran seeks an effective date earlier than the currently assigned February 13, 2004, for service connection for headaches.  He contends that he originally filed a claim in 1986, which should have been read to include a claim for headaches.  

Unless otherwise provided, the effective date for an award of service connection and disability compensation, based on an original claim, is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See Brannon v. West, 12 Vet. App. 32 (1998).

The Veteran filed his claim for service connection for headaches on February 13, 2004, more than one year after his separation from active service in February 1987.  As noted above, where a claim has been filed more than one year after the date of separation from service, the effective date of service connection is the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).

Here, the Veteran contends that he had headaches prior to filing his claim for service connection in February 2004.  He stated that when he filed his claim in December 1986, it should have been read to include headaches.  The Board notes the Veteran's original December 1986 claim was for "closed head injury," "right occipital skull fracture," and "anosmia, loss of sense of smell."  The Veteran did not specifically reference headaches in this claim.

By way of history, the Veteran was involved in an accident in service where he was run into by a motorcycle.  Service treatment records note that in August 1986 the Veteran suffered from loss of consciousness as a result of this accident.  The record notes that he was complaining of headaches and was diagnosed with postconcussion headaches.  A September 1986 record noted that although the Veteran previously complained of headaches, they had resolved and he now only complained of loss of smell.  In an October 1986 service treatment record it was reported that the Veteran had previously complained of headaches and was put on medication for them, however his headaches had gradually improved and his medications were discontinued.  The Veteran continued to complain of only loss of smell.

The Board notes that at the time of the November 1987 rating decision there was no evidence in the file to indicate that the Veteran was currently suffering from headaches which could warrant service connection.  Although headaches were noted in service following the Veteran's accident, the September and October 1986 service treatment records documented that the Veteran's headaches had improved and he was only suffering from loss of smell.  Furthermore, although the Veteran specifically claimed he was suffering from loss of smell on his December 1986 application for compensation, he did not state he was also suffering from headaches.

Following the November 1987 rating decision there is no other evidence which could have been considered either a formal or informal claim of entitlement to service connection for headaches.  The Veteran filed a claim in February 1989 for an increase in his service-connected loss of smell.  He did not include a claim for headaches at that time.  The Veteran was afforded a VA examination in May 1989 where headaches were neither reported nor diagnosed.  As such, the Board finds that prior to the February 13, 2004, claim the Veteran did not submit any claim, either formal or informal, for service connection for headaches.  

Given that the Veteran's first complaints, findings, and diagnosis in the record of headaches were not until a May 2004 VA examination, the February 13, 2004 date of claim for entitlement to service connection for headaches is appropriate. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for service connection for headaches and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 13, 2004, for the grant of service connection for headaches is denied.


REMAND

As noted above, the Veteran's claim for entitlement to an increased evaluation for PTSD on an extraschedular basis was remanded in an April 2010 Board decision.  The remand instructed the AOJ to send the claim to the Director for Compensation and Pension Services and obtain an opinion as to whether an increased evaluation was warranted on an extraschedular basis.  

The Board has reviewed the July 2012 supplemental statement of the case (SSOC) issued on the claim.  The SSOC references various pieces of evidence which are not currently contained in the claims file.  Specifically, medical records from the period July 2007 to October 2010, a March 2011 memorandum from the Director of Compensation and Pension Services, a June 2012 statement from the Veteran's attorney, and a June 2012 statement from the Veteran.  The Board is unclear if there is other outstanding evidence not currently associated with the claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified outstanding VA records pertinent to the Veteran's current claim on appeal, the AOJ should associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

Accordingly, the case is REMANDED for the following actions:

1.	Associate outstanding evidence pertinent to this claim with the Veteran's file so that the Board may review it.  This includes, but is not limited to, the evidence cited to above.   

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


